DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to Claims 12-22 and 24 in the reply filed on November 25, 2020 is acknowledged.  The traversal is on the ground that the present patent application has inventive step and is non-obvious to a person having ordinary skill in the art.  This is not found persuasive because the shared technical feature common to Group I, Group II, and Group III is the combination of features recited in currently pending Claim 12; however, Claim 12 is currently being rejected as obvious over the prior art for the reasons specifically outlined in the rejection below.  As such, the restriction requirement is still deemed proper and is therefore made FINAL.  Claims 23, 25, and 26 are withdrawn from consideration.  However, it is noted that the Office will consider rejoinder of the non-elected claims upon indication of allowable subject matter with respect to the one or more product claims, so long as the withdrawn claims are commensurate in scope with the allowable product.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 14-17, claim language used in these claims include a recitation “of naturally occurring fibers including cotton, jute and the like.”  The phrase “and the like” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claims unascertainable.  See, e.g., M.P.E.P. § 2173.05(d).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16, 18, 19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0173370 to Underwood et al. (“Underwood”) in view of U.S. Patent Application Publication No. 2005/0025962 to Zhu et al. (“Zhu”).
With regard to Claim 12, Underwood discloses a fabric that can be rendered fire resistant and used in fire resistant protective garments.  See, e.g., Abstract, entire document.  Underwood discloses that the fabric can be lightweight.  Paragraph [0064].  Underwood In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Underwood discloses that the amount the total amount of aramid fibers can be as low as 40% by weight, paragraph [0062], which implies that the amount of meta-aramid fibers can be as low as 32% (by subtracting 8% by weight of para-aramid fibers from the 40% by weight of total aramid fibers).  Underwood also discloses that the fiber blend, which makes up the fabric, can comprise meta-aramid fibers in an amount of 30% by weight.  Paragraph [0051].  However, Underwood does not specifically disclose that the meta-aramid fibers are present in an amount of 25% to 40% by weight in the fabric.  Nonetheless, such a feature would be obvious to provide.  After all, Underwood establishes that inclusion of the cellulosic FR viscose fibers provides a softer and more breathable fabric at a lower cost.  Paragraph [0046].  Zhu also relates to fire resistant fabrics having fiber blends that comprise a combination of aramid fiber, cellulosic fiber, and nylon fiber.  See, e.g., Abstract, entire document.  Zhu teaches that relative amounts of cellulosic fiber (15 to 80 parts) to aramid fiber (10 to 75) can be varied, paragraph [0004], and be suitable for use in flame retardant clothing.  Paragraph [0009].  Zhu also notes that cellulose fibers are softer and less expensive that inherently flame resistant fibers.  Paragraph [0016].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fire resistant fabric disclosed by Underwood with a meta-aramid content in the range of 25% to 40% by weight of the fabric, for example by including additional FR cellulose fiber, in order to provide a softer and more breathable fabric, as shown to be known by In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Also, Underwood does not specifically recite that the nylon fibers are nylon 66.  However, Zhu teaches that nylon 66 is a typical nylon that can be selected to satisfy the disclosure of a polyamide fiber in fire resistant clothing.  Paragraph [0019].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize nylon 66 fibers as the nylon fibers in Underwood, since Zhu teaches that nylon 66 is a known and typical fiber for fire resistant applications, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claims 14, 16, and 18, Underwood teaches that the preferred cellulose fiber is FR rayon, paragraph [0046], and discloses examples that do not include any naturally occurring fibers.  See Sample Nos. 1, 2, and 3.  With regard to Claim 19, Underwood discloses a fabric basis weight of about 4.5 osy.  Paragraph [0062].  With regard to Claim 21, Zhu discloses that suitable yarn counts for the yarn used to construct the fabric include 2 ply yarn with 30 count.  Table 1.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use a yarn count in the range of 2/44 to 2/24 in the fabric disclosed by Underwood in order to provide a yarn size suitable for making a fire resistant garment, as shown to be known by Zhu.  With regard to Claim 22, Underwood teaches that the fabric can be provided with a dobby weave.  Paragraph [0044].  Selection of a specific dobby weave, such as a stellar weave, amounts to an aesthetic design change that is not a patentable modification.  See, e.g., In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).   With regard to Claim 24, Underwood discloses using the fabric in protective wear.  Paragraphs [0002] to [0008].

Claims 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Zhu as applied to claim 12 above, and further in view of U.S. Patent .
With regard to Claim 13, Underwood does not disclose using antistatic fibers.  However, the use of such fibers is well known in fire resistant fabrics.  Zhu mentions the inclusion of static dissipative in their examples.  Paragraph [0037].  Winterhalter is related to fabrics for use in fire-fighting garments.  See, e.g., Abstract, entire document.  Winterhalter teaches that fiber blends for use in fire resistant fabrics can include static dissipative fiber in an amount of 1% by weight.  Paragraph [0017].  Hines also relates to fabrics and garments with improved flame resistance.  See, e.g., Abstract, entire document.  Hines teaches that yarns, fabrics, and garments can be provided with 2% or 3%, by weight, of anti-static fibers.  Paragraph [0014] and Figures 1 and 2.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fire resistant fabric disclosed by Underwood in view of Zhu with anti-static fibers in an amount of 1% to 3% by weight in order to improve the anti-static features of the fabric, as shown to be known in the related art by Winterhalter and Hines.  With regard to Claims 15 and 17, Underwood teaches that the preferred cellulose fiber is FR rayon, paragraph [0046], and discloses examples that do not include any naturally occurring fibers.  See Sample Nos. 1, 2, and 3.  With regard to Claim 20, Underwood discloses a fabric basis weight of about 4.5 osy.  Paragraph [0062].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789